Title: From George Washington to William Hayward Foote, 7 June 1799
From: Washington, George
To: Foote, William Hayward



Sir,
Mount Vernon 7th June 1799

In searching old Memos., I found notes of which the enclosed is a Copy. I was uncertain at the time of running the meanders of the run, on which side the body of the water went, of course, as the Run is the boundary, it was then, and still may be, uncertain, to whom the Island belongs. But if my memory serves me, I think it was claimed by George Ashford; and the courses will, I believe, comprehend it. That Survey however, being a private one, made for my own satisfaction, can have no binding effect on the adjacent owner.
It will, of course, be recollected, that as my Survey of the Meanders of the Run was made near 30 years ago, that a considerable variation (perhaps two degrees) have taken place since. I am Sir Your Very Hble Servt

Go: Washington

